Title: To Thomas Jefferson from Charles Brockden Brown, 25 December [1799]
From: Brown, Charles Brockden
To: Jefferson, Thomas



Sir
December 25. 1798 [i.e., 1799]

After some hesitation, a stranger to the person, though not to the character of Thomas Jefferson, ventures to intreat his acceptance of the volume by which this is accompanied. He is unacquainted with the degree in which your time & attention is engrossed by your public office: he knows not in what way your studious hours are distributed, & whether mere works of imagination & invention are not excluded from your notice. He is even doubtful whether this letter will be opened or read, or, if read, whether its contents will not be instantly dismissed from your memory; so much a stranger is he, though a citizen of the United States, to the private occupations & modes of judging of the most illustrious of his fellow Citizens.
To request your perusal of a work, which at the same time, is confessed to be unworthy of perusal, would be an uncommon proof of absurdity. In thus transmitting my book to you, I tacitly acknowledge my belief that it is capable of affording you pleasure & of entitling the writer to some portion of your good opinion. If I had not this belief, I should unavoidably be silent.
I am conscious, however, that this form of composition may be regarded by you with indifference or contempt; that social & intellectual theories, that the history of facts in the processes of nature & the operations of government may appear to you the only laudable pursuits; that fictitious narratives, in their own nature, or, in the manner in which they have been hitherto conducted, may be thought not to deserve notice, & that, consequently, whatever may be the merit of my book as a fiction, yet it is to be condemned because it is a fiction.
I need not say that my opinions are different, & am therefore obliged to hope that an artful display of incidents, the powerful delineation of characters & the train of eloquent & judicious reasoning which may be combined in a fictitious work will be regarded by Thomas Jefferson with as much respect as they are regarded by me.
No man holds a performance which he has deliberately offered to the world in contempt; but, if he be a man of candour & discernment, his favourable judgement of his own work, will always be attended by diffidence & fluctuation. I confess, I foster the hope that Mr. Jefferson will be induced to open the book that is here offered him; that when he has begun it, he will find himself prompted to continue, & that he will not think the time employed upon it, tediously or uselessly consumed.
With more than this I dare not flatter myself. That he will be  pleased in any uncommon degree, & that, by his recommendation, he will contribute to diffuse the knowledge of its authour, & facilitate a favourable reception to future performances, is a benefit far beyond the expectations, though, certainly, the object of the fondest wishes of

Charles B. Brown.

